Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed October 30, 2020.  At this point claims 1-7 are pending in the instant application and ready for examination by the Examiner.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. 

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four categories of invention, i.e., Process, machine, manufacture or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine 2019 PEG for more details of the analysis.  

Step 1
According to the first part of the analysis, in the instant application, claims 1-7 are directed to computer implemented methods.  Thus each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture or composition of matter). These claims recite a process. 

Claim 1
A computer-implemented method, comprising:

obtaining user information related to a user identity, wherein the user identity is used to output a predicted event recommendation related to the user information:
computing dynamic time warping similarities using Q(n log(n)) pairs of the streams of time series data, the n by n partially-observed similarity matrix, and a symmetric matrix factorization solver to generate matrix factorization data:
randomly sampling Q(n login)) pairs of the streams of the time series data,
populating a first set of data elements of the partially-observed similarity matrix with respective similarity scores for a first set of time aligned pairs of the Q(n log(n)) pairs of the streams, and
populating a second set of the data elements of the partially-observed similarity matrix with void data for a second set of pairs of the streams for which a similarity score is undetermined; 
factorizing, by the system, the partially-observed similarity matrix to generate a factorized similarity matrix comprising a first factorization data matrix and a second factorization data matrix: and
training, by the system, a machine learning model[[s]] based on first matrix data associated with the first factorization data matrix and second matrix data associated with the second factorization data matrix. 

Step 2A, Prong 1 


Claim(s) 1 substantially recite
….generating, by a system operatively coupled to a processor, an n by n partially-observed similarity matrix based on a quantity of n streams of time series data, wherein the generating the partially-observed similarity matrix comprises: …. (Claim 1) This is merely the idea or pseudo algorithm of what the remainder of the abstract claim is going to follow. As such it is abstract concept of a mathematical process. 

Claim(s) 1 substantially recite
….computing dynamic time warping similarities using Q(n log(n)) pairs of the streams of time series data, the n by n partially-observed similarity matrix, and a symmetric matrix factorization solver to generate matrix factorization data:…(Claim 1) Generating the factors of a n by n matrix is a mathematical process and thus falls into an abstract concept.

Claim(s) 1 substantially recite


Claim(s) 1 substantially recite
….populating a first set of data elements of the partially-observed similarity matrix with respective similarity scores for a first set of time aligned pairs of the Q(n log(n)) pairs of the streams, and….  (Claim 1) Filling an abstract data structure with abstract ‘values’ is merely an abstract exercise in a mathematical process and thus an abstract concept.  

Claim(s) 1 substantially recite
….populating a second set of the data elements of the partially-observed similarity matrix with void data for a second set of pairs of the streams for which a similarity score is undetermined; …. (Claim 1) Using a second set of scores to populate an abstract data structure with abstract values is merely an abstract exercise in a mathematical process and thus an abstract concept.  

Claim(s) 1 substantially recite
….factorizing, by the system, the partially-observed similarity matrix to generate a factorized similarity matrix comprising a first factorization data matrix and a second factorization data matrix: and…. (Claim 1) Factorization of a value or data 

Claim(s) 2 substantially recite
….wherein the generating the partially-observed similarity matrix comprises generating the partially-observed similarity matrix using dynamic time warping that modifies time data associated with the time series data. (Claim 2) Dynamic time warping is another mathematical concept and thus falls into the abstract domain of a mathematical process. 

Claim(s) 4 substantially recite 
….calculating, by the system, the respective similarity scores for the time aligned pairs of the Q(n log(n)) pairs of the streams. (Claim 4) Calculating distance (similarity scores) requires a formula or algorithm and thus falls into the abstract domain of mathematical concepts. 

Claim(s) 6 substantially recite
….learning, by the system, data for the void data associated with the first factorization data matrix and the second factorization data matrix based on a cyclic coordinate descent technique that cyclically analyzes the void data of the second set of the data elements. (Claim 6) Cyclic coordinate decent technique is another mathematical concept and thus falls into the abstract domain of a mathematical process. 


Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all the claims individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below. 

Claim(s) 1 further recite
….obtaining user information related to a user identity, wherein the user identity is used to output a predicted event recommendation related to the user information:…. Obtaining information about a user is merely data collection and not integrated into a practical application. Data gathering, which is insignificant extra solution activity. See MPEP 2106.05(g). 

Claim(s) 1 substantially recite
….training, by the system, a machine learning model based on first matrix data associated with the first factorization data matrix and second matrix data associated with the second factorization data matrix. (Claim 1) This is an additional element and is considered post solution activity and is not considered a practical application. {In some implementations, a training system may take less time to train a neural network that uses sub -matrix input for a layer in the neural network. (Moreno, 20160217367, 0008)}


….wherein the machine learning model generates, based on the first matrix data and the second matrix data, machine learning output to facilitate classification or grouping of data associated with an image processing system, a video processing system, a signal processing system, or a data analytics system. (Claim 3) Selecting a particular data source, which is insignificant extra solution activity. See MPEP 2106.05(g). Having the requirement of a limitation of general domains as input is not integrated into a practical application.

Claim(s) 5 further recite
…. wherein the streams of the time series data employed to predict information related to the user identity are respectively associated with different events related to financial services, wherein a first event is associated with opening an account with the user identity, and wherein a second event is associated with an option account approval for the user identity. This is merely a post solution activity of the abstract computation of time stamped data and is not considered a practical application. 

Claim(s) 7 further recite
….wherein the training facilitates a reduced amount of time to generate machine learning output via the machine learning model. (Claim 7) This can be seen as insignificant extra-solution activity or post solution activity. MPEP 2106.05(g), and thus is not integrated into a practical application. 


Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below. 

Claim(s) 1 further recite
….obtaining user information related to a user identity, wherein the user identity is used to output a predicted event recommendation related to the user information:…. Obtaining information about a user is merely data collection and is not considered significantly more. 

Claim(s) 1 substantially recite
….training, by the system, a machine learning model based on first matrix data associated with the first factorization data matrix and second matrix data associated with the second factorization data matrix. (Claim 1) This is an additional element and is considered post solution activity and is not considered significantly more. {In some implementations, a training system may take less time to train a neural network that uses sub -matrix input for a layer in the neural network. (Moreno, 20160217367, 0008)}

Claim(s) 3 further recite
….wherein the machine learning model generates, based on the first matrix data and the second matrix data, machine learning output to facilitate classification or grouping of data associated with an image processing system, a video processing system, a signal processing system, or a data analytics system. (Claim 3) Selecting a particular data source, which is insignificant extra solution activity. See MPEP 2106.05(g). Having the requirement of a limitation of general domains as input is not significantly more but merely input restrictions.

Claim(s) 5 further recite
…. wherein the streams of the time series data employed to predict information related to the user identity are respectively associated with different events related to financial services, wherein a first event is associated with opening an account with the user identity, and wherein a second event is associated with an option account approval for the user identity. This is merely a post solution activity of the abstract computation of time stamped data and is not considered significantly more.

Claim(s) 7 further recite



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Lui in view of Malioutov and further in view of Deng. (U. S. Patent Publication 20050123053, referred to as Cooper; U. S. Patent Publication 20130080641, referred to as Lui; U. S. Patent Publication 20090132252, referred to as Malioutov; ‘A Time Series Forest for Classification and Feature Extraction’, referred to as Deng)

Claim 1
Cooper discloses a computer-implemented method, comprising: generating, by a system operatively coupled to a processor (Cooper, 0117; Alternatively, each of the circuits, routines, applications, managers, procedures, objects or the like shown in FIG. 8 can be implemented as physically distinct hardware circuits within an ASIC, using a digital signal processor(DSP), using a FPGA, a PDL, a PLA and/or a PAL, or using discrete logic elements or discrete circuit elements.)  , an n by n partially-observed similarity matrix based on a quantity of n streams of time series data, wherein the generating the partially-observed similarity matrix comprises: (Cooper, 0033, 0046-0052; ‘The ordered information may include audio, video, text or any other information having an ordering dimension, such as time for audio and/or video information and position for text information.’ And similarity matrix maps to similarity matrix. Partially observed maps to ‘The scale 111 correlates the similarity distance measure d.sub.c(v.sub.i,v.sub.j) to a gray scale, such as white for a maximum score of 1.4 and black for a score of zero.’ N streams of time series data maps to ‘In the similarity matrix 110 shown in FIG. 1, various media segments 112, 114, 116 and 118 can be identified.’ N by N matrix is disclosed by if this matrix can be factored into N x K matrix and K x N matrix, then the original matrix is an N x N matrix. { B.sub.k(i,j) =.sigma..sub.kU(i,k)V(k,j), (3a) [0050] where: [0051] U(i,k) is an N.times.K matrix with orthonormal columns; [0052] V(k,j) is a K.times.N matrix with orthogonal rows;})…. the n by n partially-observed similarity matrix, and a symmetric matrix factorization solver to generate matrix factorization data: (Cooper, 0046-0052; similarity matrix maps to white for a maximum score of 1.4 and black for a score of zero.’ N by N matrix is disclosed by if this matrix can be factored into N x K matrix and K x N matrix, then the original matrix is an N x N matrix. { B.sub.k(i,j) =.sigma..sub.kU(i,k)V(k,j), (3a) [0050] where: [0051] U(i,k) is an N.times.K matrix with orthonormal columns; [0052] V(k,j) is a K.times.N matrix with orthogonal rows;})…. populating a first set of data elements of the partially-observed similarity matrix with respective similarity scores for a first set of time aligned pairs of the Q(n log(n)) pairs of the streams, and populating a second set of the data elements of the partially-observed similarity matrix with void data for a second set of pairs of the streams for which a similarity score is undetermined (Cooper, 0047; The x-axis of the similarity matrix 110 represents a frame i, while the y-axis represents a frame j. The scale 111 correlates the similarity distance measure d.sub.c(v.sub.i,v.sub.j) to a gray scale, such as white for a maximum score of 1.4 and black for a score of zero. The diagonal representing i=j must have the maximum similarity distance measure d.sub.c(v.sub.i,v.sub.j) score of 1.4 and is white. EC: The gray scale equates the results of the similarity score which was not known prior to population of the matrix.); factorizing, by the system, the partially-observed similarity matrix to generate a factorized similarity matrix comprising a first factorization data matrix and a second factorization data matrix. (Cooper, fig 6; Perform probabilistic factorization on similarity matrix to identify components’ item S500)

Lui discloses obtaining user information related to a user identity, wherein the user identity is used to output a predicted event recommendation related to the user information. (Lui, 0049:….wherein the runtime data for a respective one of the user IDs comprises and/or is derived from run-time instantiations of objects occurring on the monitored computer for the respective user ID, with the objects comprising one or more selected from the group of methods, system objects, object events, dynamic GUI objects, network component objects, wherein the object events comprise at least one selected from the group of operating system events, application events, and web browser events and network events generated or affecting directly or indirectly the respective monitored computer;…. and determining, by the one or more computers, based at least in part on one or more of the selected Markov chains and next state transitions in the respective Markov chains selected and/or one or more of predicted states in the respective Markov chains selected, predicted prioritization data for electronic resources for the observed system and/or a predicted level of electronic resources that may be needed by the system generating the messages.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cooper and Lui before him before the effective filing date of the claimed invention, to modify Cooper to incorporate user specific information of Lui. Given the advantage of generating predictions which are user specific, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Malioutov discloses computing dynamic time warping similarities. (Malioutov, 0048; This detection may be performed using segmental dynamic time warping (DTW) 208 or another technique.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cooper, Lui and Malioutov before him before the effective filing date of the claimed invention, to modify Cooper and Lui to incorporate the mathematical concept of dynamic time warping of Malioutov. Given the advantage of generating similarities within time series data, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Cooper, Lui and Malioutov do not disclose expressly using Q(n log(n)) pairs of the streams of time series data,…. randomly sampling Q(n log n)) pairs of the streams of the time series data,…. training, by the system, a machine learning model based on first matrix data associated with the first factorization data matrix and second matrix data associated with the second factorization data matrix
Deng discloses using Q(n log(n)) pairs of the streams of time series data (Deng, p5, p8, equations 1, 2, 3; Interval features are calculated from a time series interval, e.g., "the interval between time 10 and time 30". Many types of features over a time interval can be considered, but one may prefer simple and interpretable features such as the mean and standard deviation, e.g., "the average of the time series segment between time 10 and time 30". Rodriguez et al. [15] considered using only intervals of lengths equal to powers of two, and, therefore reduced the feature space to O (M log M). EC: Time series data maps to f(t1, t2) And Algorithm 1 sample() function: randornly Deng, p5, p8, equations 1, 2, 3; Interval features are calculated from a time series interval, e.g., "the interval between time 10 and time 30". Many types of features over a time interval can be considered, but one may prefer simple and interpretable features such as the mean and standard deviation, e.g., "the average of the time series segment between time 10 and time 30". Rodriguez et al. [15] considered using only intervals of lengths equal to powers of two, and, therefore reduced the feature space to O (M log M). EC: Time series data maps to f(t1, t2) And Algorithm 1 sample() function: randomly samples a set of intervals ·< T1, T2 >-, where T1 is the set of starting time points of intervals, and T2 is the set of ending points. ),….training, by the system, a machine learning model based on first matrix data associated with the first factorization data matrix and second matrix data associated with the second factorization data matrix. (Deng, pp3-4; ‘Given N training time series instances (examples): {e1 , ... , ei, ... , eN} and the corresponding class labels {Y1, ... , y;, ... , YN L where y; E ·{1; 2, ... , C'}, the objective of time series classification is to predict the class labels for testing instances. Here we assume the values of time series are measured at equally-spaced intervals, and also assume the training and testing time series instances are of the same length N.’ and  ‘Feature based classifiers commonly consist of two steps: defining the temporal features and training a classifier based on the temporal features defined.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Cooper, Lui, Malioutov and Deng before him before the effective filing date of the claimed invention, to modify Cooper, Lui and Malioutov to . 


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, Lui, Malioutov and Deng as applied to claim 1 above, and further in view of Muda. (Voice Recognition Algorithms using Mel Frequency Cepstral Coefficient (MFCC) and Dynamic Time Warping (DTW) Techniques’, referred to as Muda).

Claim 2
Cooper, Lui, Malioutov and Deng do not disclose expressly
wherein the generating the partially-observed similarity matrix comprises generating the partially-observed similarity matrix using dynamic time warping that modifies time data associated with the time series data
Muda discloses wherein the generating the partially-observed similarity matrix comprises generating the partially-observed similarity matrix using dynamic time warping that modifies time data associated with the time series data. (Muda, 0186;‘As discussed by [16], the total distance between the sequences is the sum or the mean of the individual distances between feature vectors. The purpose of DTW is to produce warping function that minimizes the total distance between the respective points of the signal. Furthermore, the accumulated distance matrix is used to develop mapping paths .


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, Lui, Malioutov and Deng as applied to claim 1 above, and further in view of Yu2 (‘Distributed Stochastic AD MM for Matrix Factorization’, referred to as Yu2).

Claim 6
Cooper, Lui, Malioutov and Deng do not disclose expressly learning, by the system, data for the void data associated with the first factorization data matrix and the second factorization data matrix based on a cyclic coordinate descent technique that cyclically analyzes the void data of the second set of the data elements. 
Yu2 discloses learning, by the system, data for the void data associated with the first factorization data matrix and the second factorization data matrix based on a cyclic coordinate descent technique that cyclically analyzes the void data of the second Yu2, pi259; Learning, by the system, data for the void data associated with the first factorization data matrix and the second factorization data matrix based on acyclic coordinate descent technique that cyclically analyzes the void data of the second set of the data elements of applicant maps to The cyclic coordinate descent (CCD) method [13] adopts coordinate descent strategy to improve the ALS method by decreasing the time complexity for each iteration to be linear in k.’ of Yu2.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cooper, Lui, Malioutov, Deng and Yu2 before him before the effective filing date of the claimed invention, to modify Cooper, Lui, Malioutov and Deng to incorporate cyclic coordinate decent technique of Yu2. Given the advantage of employing a minimizing optimization technique for resulting training costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 7
Cooper, Lui, Malioutov and Deng do not disclose expressly wherein the training facilitates a reduced amount of time to generate machine learning output via the machine learning model.
Yu2 discloses wherein the training facilitates a reduced amount of time to generate machine learning output via the machine learning model. (Yu2, pi259; wherein the training facilitates a reduced amount of time to generate machine learning output via the machine learning model of applicant maps to The cyclic coordinate descent (CCD) method [13] adopts coordinate descent strategy to improve the ALS method by decreasing the time complexity for each iteration to be linear in k.’ of Yu2. EC: Since .

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, Lui, Malioutov and Deng as applied to claim 1 above, and further in view of Hoffman (U. S. Patent Publication 20160241346, referred to as Hoffman).

Claim 3
Cooper, Lui, Malioutov and Deng do not disclose expressly wherein the machine learning model generates, based on the first matrix data and the second matrix data, machine learning output to facilitate classification or grouping of data associated with an image processing system, a video processing system, a signal processing system, or a data analytics system.
Hoffman discloses wherein the machine learning model generates, based on the first matrix data and the second matrix data, machine learning output to facilitate classification or grouping of data associated with an image processing system, a video processing system, a signal processing system, or a data analytics system. (Hoffman, 0025; Data associated with an image processing system, a video processing system, a 

Claim 4
Cooper, Lui and Malioutov do not disclose expressly calculating, by the system, the respective similarity scores for the time aligned pairs of the Q(n log(n)) pairs of the streams.
Deng discloses calculating, by the system, the respective similarity scores for the time aligned pairs of the Q(n log(n)) pairs of the streams. (Deng, p5, equations 1, 2, 3; Interval features are calculated from a time series interval, e.g., "the interval between time 10 and time 30". Many types of features over a time interval can be considered, but one may prefer simple and interpretable features such as the mean and standard deviation, e.g., "the average of the time series segment between time 10 and time 30". Rodriguez et al. [15] considered using only intervals of lengths equal to powers of two, and, therefore1 reduced the feature space to O(M log M). EC: Similarity scores maps to the values of mean and standard deviation. Time aligned pairs maps to f(t1, t2)). It would have been obvious to one having ordinary skill in the art, having the teachings of .


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, Lui, Malioutov and Deng as applied to claim 1 above, and further in view of Leidner (U. S. Patent Publication 20120221485, referred to as Leidner).

Claim 5
Cooper, Lui, Malioutov and Deng do not disclose expressly wherein the streams of the time series data employed to predict information related to the user identity are respectively associated with different events related to financial services, wherein a first event is associated with opening an account with the user identity, and wherein a second event is associated with an option account approval for the user identity.
Leidner discloses wherein the streams of the time series data employed to predict information related to the user identity are respectively associated with different events related to financial services, wherein a first event is associated with opening an account with the user identity, and wherein a second event is associated with an option account approval for the user identity. (Leidner, 0087, 0091; ‘For example, user ID 1231A may include user login and screen name information associated with a user 


Response to Arguments
4.	Applicant’s arguments filed on 10/30/2020 for claims 1-7 have been fully considered but are not persuasive.

5.	Applicant’s argument:
I. Rejection of Claims 1-7 under 35 U.S.C. § 101

Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.

Examiner’s answer:
The examiner disagrees. The claimed invention recites an outline of mathematical concepts to generate training data and then train a learning model. Training is also a series of iterative mathematical concepts.

6.	Applicant’s argument:
…neither Reinwald nor Deng nor Hoffman, alone nor in combination, disclose, teach, or suggest the elements of claim 1 that recite “a time series data component that obtains user information related to a user identity, wherein the user identity is used to output a predicted event recommendation related to the user information” (emphasis added); or the elements of claim 18 that recite “obtain user information related to a user identity, wherein the user identity is used to output a predicted event recommendation related to the user information” (emphasis added). As such, Assignee’s representative respectfully requests that the rejection of claim 1 (and claims 2-7, which depend from claim 1) be withdrawn and claims 1-7 be allowed.

Examiner’s answer:
‘…(a)lone nor in combination, disclose, teach, or suggest the elements of claim 1 that recite “a time series data component…’, this is addressed by a new reference Cooper. 
‘…(t)hat obtains user information related to a user identity, wherein the user identity is used to output a predicted event recommendation related to the user information”…’ if addressed by a new reference Lui


7.	Claims 1-7 are rejected.


Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)








/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121